Citation Nr: 1532590	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  From April 23, 2005 to April 23, 2014, entitlement to an initial compensable rating for right foot bunion.

2.  Beginning April 24, 2014, entitlement to an initial rating higher than 10 percent for right foot bunion.

3.  From April 23, 2005 to January 31, 2014, entitlement to an initial compensable rating for left foot bunion.
 
4.  Beginning February 1, 2014, entitlement to an initial rating higher than 10 percent for left foot bunion 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to April 1999, January 2000 to January 2003, and June 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) from June 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Acting Veterans' Law Judge at a September 2012 videoconference hearing.  A transcript has been associated with the file.

In an August 2014 decision, the Board denied initial compensable ratings for bilateral foot bunions.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision for readjudication consistent with the directives contained therein.


FINDINGS OF FACT

1.  From April 23, 2005 to April 23, 2014, right foot bunion was manifested by objective evidence of pain on motion.

2.  Since April 24, 2014, left foot bunion is not manifested by moderately severe foot injury.

3.  From April 23, 2005 to January 31, 2014, left foot bunion was manifested by objective evidence of pain on motion.

4.  Since February 1, 2014, left foot bunion is not manifested by moderately severe foot injury. 


CONCLUSIONS OF LAW

1.  The criteria for a uniform 10 percent rating, but not higher, for right foot bunion have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).

2.  The criteria for a uniform 10 percent rating, but no higher, for left foot bunion have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2005 and May 2006, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the Veteran  does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.

Service connection for right and left foot bunion was granted in a February 2007 rating decision.  A non compensable rating was assigned, effective April 23, 2005. Thereafter, the Veteran was granted a temporary total evaluation for left foot bunion from December 9, 2013 to January 31, 2014, after which a scheduler 10 percent evaluation was granted.  For the right foot, a temporary total evaluation was granted from June 7, 2010 to August 8, 2010, after which the noncompensable rating continued until April 23, 2014.  Thereafter, a scheduler 10 percent evaluation was granted for the right foot.  

Excluding periods of temporary total evaluation, the Veteran appeals the denial of an initial compensable rating for right foot bunion from April 23, 2005 to April 23, 2014, and a 10 percent evaluation thereafter.  He also appeals the denial of an initial compensable rating for left foot bunion from April 23, 2005 to January 31, 2014,  and a 10 percent evaluation thereafter.  The Veteran contends that a compensable disability rating for his right foot bunion is warranted from April 23, 2005 to April 23, 2014 and left foot bunion from April 23, 2005 to January 31, 2014 under 38 C.F.R. § 4.59 for painful motion.  The Board agrees.  

To that end, the evidence shows that in September 2007 a history of bunion pain for more than four years was reported.  Furthermore, VA examinations, outpatient treatment records and lay statements of record throughout this appeal show continued complaints of bilateral foot pain and objective evidence of foot pain.  The Board observes that painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  As there are examination findings disclosing degenerative arthritis of the feet and there is objective evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met.  Based upon credible evidence of pain and the provisions of 38 C.F.R. § 4.59, a uniform 10 percent evaluation is granted for left and right foot bunion. 

The Board, however, finds that a rating higher than 10 percent for left and right foot bunion is not warranted for any period during this appeal.  In this regard, the currently assigned 10 percent rating is the maximum evaluation available under DC 5280.  The Board has reviewed Diagnostic Codes 5276 (bilateral pes planus), 5278 claw foot (pes cavus), and 5283 (malunion of the tarsal or metatarsal bones), but find they are not for consideration, as there is no evidence that the Veteran has any of these disabilities.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5284 which evaluates foot injuries.  Under this Code, a 20 percent rating is assigned for moderately severe foot injuries and a 30 percent rating is assigned for severe foot injuries.  38 C.F.R. § 4.72, Diagnostic Code 5284.  

Although private examiner B.L.D. noted in May 2007 that the Veteran's X rays  showed severe degenerative arthritis, and hallux abductovalgus deformity of the feet bilaterally, X rays at that time disclosed there was moderate hallux valgus deformity of the left foot and mild degenerative changes of the first MTP joint of the right foot.  During the December 2008 VA examination, the Veteran reported painful feet.  Examination showed mild to moderate bilateral bunions with full active range of motion at the big toes.  The examiner found that there was mild to moderate bilateral bunions which are mildly symptomatic.  The March 2012 VA examination disclosed mild to moderate hallux valgus.  When examined by VA in September 2014 the Veteran reported foot pain and limited activity because of pain.  When asked to describe the severity of the Veteran's disability the VA examiner checked that the hallux valgus had mild or moderate symptoms.  He also, however, checked that there were severe symptoms with the function equivalent to amputation of the great toe.  

The lay and medical findings show that the Veteran's left and right foot bunion is manifested by pain.  Although a higher evaluation of 20 percent can be assigned for a moderately severe foot injury under Diagnostic Code 5284, the lay and medical findings noted above, especially the range of motion findings, do not show moderately severe foot impairment.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The Board has also considered the lay statements of record which discuss the Veteran's functional and mobility limitations caused by his disability.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports foot pain.  He also claims that prolonged standing or walking aggravates his foot pain which limits his work and daily activities.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the left and right foot bunion, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The September 2014 VA examiner noted the Veteran was a firefighter and that his foot disabilities affected his ability to work 100 percent.  It was also noted, however, that the Veteran had transferred jobs.  While the evidence shows that the Veteran is limited in the type of work he can perform because of his foot disabilities, the objective and subjective evidence does not demonstrate that he is unemployable as a result of his disabilities  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.



ORDER

Entitlement to an initial 10 percent rating for right foot bunion from April 23, 2005 to April 23, 2014 is allowed, subject to the regulations governing the award of monetary benefits.
  
Entitlement to an initial rating higher than 10 percent for right foot bunion is denied.  

Entitlement to an initial 10 percent rating for left foot bunion from April 23, 2005 to January 31, 2014 is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for left foot bunion is denied.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


